Title: To James Madison from Benjamin Aydelott, 20 May 1819
From: Aydelott, Benjamin
To: Madison, James


Hond Sir
Corydon Indiana May 20. 1819
The enclosed Bill of Merchantdize was bought by a young Man of genteel appearance reccommending himself as a distant relation of yours. Since the date of the bill he left this country (probably without recollecting his debt) without making payt if you have any knowledge of Such a man and can aid me in obtaining my Cash you will greatly oblige Your Very Hbe. St
Benjn Aydelott
P. S. I Should not have troubled you with this enquiry but for my press for money to pay my own debts.
